Citation Nr: 0410130	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  00-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to December 
1945.  He died in May 1999.  The appellant is the surviving spouse 
of the deceased veteran.

Procedural history 

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2000 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri 
which denied the appellant's claims of entitlement to service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1310 and Dependent's Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  In May 2002, the Board issued a decision which 
denied the appellant's claims.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans Claims 
(the Court).  

In an Order dated in March 2003, the Court granted a joint motion 
for partial remand.  The principal point raised in the joint 
motion for partial remand was that the May 2002 Board decision 
failed to address the potential applicability of 38 U.S.C. § 1318 
to the appellant's claim for DIC.  The joint motion noted that 
because the appellant was seeking death benefits, by not 
addressing the potential applicability of 38 U.S.C. § 1318 the 
Board failed in its requirement to consider and discuss all 
potentially applicable provisions of law.  

The joint motion took no exception to the analyses and/or 
conclusions reached by the Board in its May 2002 decision with 
regard to the appellant's 38 U.S.C. § 1310 death and Chapter 35 
DEA claims, which were the only issues addressed in the Board's 
May 2002 decision.  It was noted only that the Board was remiss in 
not addressing an additional potential basis for entitlement to 
DIC benefits, i.e. 38 U.S.C. § 1318.  Crucially, the March 2003 
Court Order vacated the May 2002 Board decision only "to the 
extent that it failed to address an additional potential basis for 
entitlement to Dependency and Indemnity Compensation."  Therefore, 
the Board's May 2002 decision is final as to the conclusions 
reached regarding the 38 U.S.C.A. § 1310 and DEA claims.  

In a letter dated July 21, 2003, the appellant's attorney wrote 
the Board as follows:  "By way of this correspondence the 
undersigned claimant [sic] would like to inform the Board that she 
dos not have any additional evidence or argument to submit.  
Please proceed immediately with the readjudication of the 
claimant's appeal."   
Because of due process, see Bernard v. Brown, 4 Vet. App. 384 
(1993), in September 2003, the Board remanded this appeal to the 
Veterans Benefits Administration (VBA) for adjudication of the 
issue of entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.  In November 2003, the VBA denied the claim and 
issued a supplemental statement of the case.  The appellant and 
her attorney were provided due notice and did not respond.  The 
case is now ready for appellate review.

The Board wishes to note the somewhat unusual procedural history 
of this issue.  
It appears that the matter of the appellant's entitlement to DIC 
benefits under 38 U.S.C. § 1318 was initially raised after the 
case had been appealed to the Court.  Nonetheless, it is clear 
from the joint motion, as well as the Court's Order dated March 
13, 2003, that this issue is in appellate status.  Indeed, the 
Court's Order specifically refers to the matter of the appellant's 
entitlement to DIC as "this appeal".  Thus, it is the law of the 
case that an appeal has been perfected as to the DIC issue, 
notwithstanding the fact that the usual procedural requirements 
have not been met.  See 38 U.S.C. § 7105; cf. Chisem v. Brown, 8 
Vet. App. 374, 375 (1995).    

Moreover, the appellant and her attorney do not dispute that this 
issue has been appealed and is ready for adjudication by the 
Board.  In the letter to the Board dated July 21, 2003 and quoted 
above, the attorney specifically referred to "the claimant's 
appeal" and requested that the Board adjudicate it.  In a 90 day 
response form dated July 3, 2003, the appellant herself twice 
stated "proceed immediately with the adjudication of the 
appellant's appeal."  


FINDINGS OF FACT

1.  The veteran died in May 1999 and the immediate cause of death 
was cerebrovascular accident with complete left hemiparesis and 
dysplegia, due to ischemic cardiomyopathy with left ventricular 
dysfunction, as a consequence of hypertension, due to acid peptic 
disease.  Other significant conditions contributing to death but 
not resulting in the underlying causes were depression, mild renal 
insufficiency, and acid peptic disease.

2.  At the time of the veteran's death, service connection was in 
effect for anxiety with depression, evaluated as 70 percent 
disabling from April 4, 1977; and for a scar of the scapular area 
and an old fracture of the left hip, each evaluated as 
noncompensably disabling from February 13, 1947.

3.  At the time of his death the veteran was not in receipt of, or 
entitled to receive, compensation for service-connected disability 
that was rated totally disabling by a schedular or unemployability 
rating for a period of ten years immediately preceding death.


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to 38 U.S.C. § 1318 have 
not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 2002).  

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant of the 
evidence needed to substantiate her claim and to assist her in 
obtaining the relevant evidence. 
See, in general, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2002).  
As will be explained immediately below, the Board finds that given 
the nature of this claim for DIC benefits under 38 U.S.C.A. § 
1318, the VCAA is not applicable.

The Court has held that the statutory and regulatory provisions of 
the VCAA pertaining to VA's duty to notify and to assist do not 
apply to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual evidence.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001).  

In this appeal the facts are not in dispute; resolution of the 
appeal is dependent on interpretation of the statutes and 
regulations pertaining to DIC benefits pursuant to 38 U.S.C.A. § 
1318.  VA has no duty, therefore, to notify the appellant of 
evidence needed to substantiate her claim, or to assist her in 
obtaining that evidence, because there is no reasonable 
possibility than any such evidence exists.  See also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  The Board notes, however, 
that the supplemental statement of the case (SSOC) issued in 
November 2003 regarding this issue specifically explained the VCAA 
in great detail.  See the  November 2003 SSOC, pgs. 2-7.  

The Board further points out that general due process 
considerations have been accorded the appellant in connection with 
this appeal.   See 38 C.F.R. § 3.103 (2002).  She has been allowed 
the opportunity to present evidence and argument. 
In July 2003, the appellant notified the Board that she had no 
further evidence to submit.  

Factual Background

The facts in this case are not in dispute.  The veteran served 
honorably on active duty in World War II from December 1943 to 
December 1945.  He served in the European-African-Middle Eastern 
theater and in the American theater, and was awarded the Purple 
Heart Medal.  A marriage certificate shows that the veteran and 
the appellant were married in June 1946.

In a January 1946 rating decision, service connection was granted 
for psychoneurosis, anxiety type; a fracture of the left hip, 
apparently healed; and a scar of the scapular region, healed.  A 
combined convalescent rating of 100 percent was assigned, 
effective February 13, 1947.  

An April 1947 VA rating decision assigned a 50 percent evaluation 
for the veteran's psychoneurosis, effective February 13, 1947.  
His shell fragment wound of the back and his left hip condition 
were each separately evaluated as noncompensably disabling from 
February 1947.  The record shows that the noncompensable ratings 
have remained in effect ever since, while the rating for 
psychoneurosis has fluctuated.  

The death certificate shows that the veteran died in May 1999, at 
age 73, due to cerebrovascular accident with complete left 
hemiparesis and dysplegia, due to ischemic cardiomyopathy with 
left ventricular dysfunction, as a consequence of hypertension, 
due to acid peptic disease.  Other significant conditions 
contributing to death but not resulting in the underlying causes 
were depression, mild renal insufficiency, and acid peptic 
disease.  

At the time of the veteran's death, service connection was in 
effect for anxiety with depression, evaluated as 70 percent 
disabling from April 4, 1977; and for a scar of the scapular area 
and an old fracture of the left hip, each evaluated as 
noncompensably disabling from February 1947.

Pertinent Law and Regulations

The Board initially observes that in August 2001, VA suspended the 
adjudication of claims for DIC benefits under the provisions of 38 
U.S.C.A. § 1318, due to a temporary stay on the adjudication of 
such claims that was imposed by the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in National Organization 
of Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited rulemaking 
which would either explain why certain regulations--38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106 -- were inconsistent or revise the 
regulations so that they are consistent.

The Department then revised 38 C.F.R. § 20.1106 to bring it into 
conformity with 38 C.F.R. § 3.22.  In an order issued January 10, 
2003, the Federal Circuit lifted the stay on adjudication of 38 
U.S.C.A. § 1318 claims, unless the claim was based on the receipt 
of new and material evidence.  Because the appellant's claim does 
not involve the submission of new and material evidence, the Board 
may now proceed to adjudicate her DIC claim.


Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected, even though the veteran died 
of non-service-connected causes, if the veteran's death was not 
the result of his or her own willful misconduct and at the time of 
death, the veteran was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated by VA 
as totally disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and for 
a period of not less than five years immediately preceding death; 
or was rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the veteran 
was a former prisoner of war who died after September 30, 1999.  
The total rating may be either schedular or based upon 
unemployability.  38 U.S.C.A. § 1318 (West 2002).

As noted above, in August 2001 VA temporarily suspended the 
adjudication of claims for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 in response to the Federal Circuit's decision in 
National Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) [NOVA I].  The 
stay was to remain in effect pending completion of VA rulemaking 
specified by the Federal Circuit.  Based on subsequent VA 
rulemaking, the Federal Circuit decided National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003) [NOVA II].  In NOVA II, the Federal 
Circuit revised the stay order imposed in NOVA I.  The Federal 
Circuit held that VA could properly construe the "entitle to 
receive" language of 38 U.S.C.A. § 1318 to bar the filing of new 
claims, i.e., "hypothetical entitlement" claims, in which no claim 
was filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.

Thus, under VA regulations the term "entitled to receive" means 
that at the time of his or her death a veteran had service-
connected disability rated as totally disabling but was not 
receiving compensation because of one of the stated reasons shown 
in the regulation.  See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2003).

Analysis

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  As noted in the Introduction 
above, this matter was first raised at the Court in a March 2003 
joint motion for remand; the law of the case is that the matter is 
in appellate status and that the Board has jurisdiction to 
consider it.  

As has been described in the Introduction, this appeal was 
remanded by the Court, based on a joint motion for remand.  The 
joint motion in essence required the Board to address "the 
potential applicability of 38 U.S.C. § 1318".  Although the Board 
is somewhat puzzled by what is meant precisely by "potential 
applicability", the Board will discuss 38 U.S.C. § 1318 and its 
implementing regulation, 38 C.F.R. § 3.22, immediately below.   

The Board further notes that neither the appellant nor her 
attorney have made any specific contentions as to why she is 
entitled to DIC benefits under section 1318.  In July 2003, the 
appellant stated that he had no evidence and argument to submit.

In order for DIC benefits to be awarded to the appellant under the 
provisions of 38 U.S.C.A. § 1318, it must be established that the 
veteran received or was entitled to receive compensation for a 
service-connected disability at the rate of 100 percent for a 
period of 10 years immediately preceding his death.  [It is 
undisputed that the veteran was not a former prisoner of war and 
was not continuously rated totally disabling for a period of not 
less than five years from the date of his discharge from active 
duty, which was in 1953, so those parts of § 1318 are clearly not 
applicable.]

According to 38 C.F.R. § 3.22 (2003), the veteran must have been 
receiving, or entitled to receive, compensation benefits at the 
time of his death; the appellant cannot establish entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 1318 by showing 
"hypothetical" entitlement.  See National Organization of 
Veterans' Advocates, Inc., supra, 260 F.3d at 1365.

The evidence of record at the time of the veteran's death shows 
that he had established service connection for anxiety with 
depression, rated 70 percent disabling, and for a scar of the 
scapular area and an old fracture of the left hip, each rated 
noncompensably disabling.  His combined rating was 70 percent from 
April 4, 1977.  Hence, the veteran was not in receipt of a total 
disability rating as required under 38 U.S.C.A. § 1318(b).  
Therefore, the appellant is not eligible for DIC benefits under § 
1318(b) on the grounds that the veteran had actually been in 
receipt of, or actually established entitlement to, a total rating 
for 10 years prior to his death.  The evidence clearly indicates 
that he was not.  38 C.F.R. § 3.22 (2002).

The Board must address the question of whether the veteran was 
"entitled to receive" compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  According to the only subsection of 38 C.F.R. § 3.22 
potentially applicable in this case (because the other subsections 
of the regulation involve other circumstances inapplicable here 
such as the withholding or waiver of payment) "entitled to 
receive" means that, at the time of death, the veteran had 
service-connected disability rated totally disabling by VA but was 
not receiving compensation because the veteran had applied for 
compensation but had not received total disability compensation 
due solely to clear and unmistakable error in a VA decision 
concerning the issue of disability evaluation or effective date.  
See 38 C.F.R. § 3.22(b)(3) (2003).

In this case, there is no specific contention in the record that 
any rating decision addressing the evaluation of the veteran's 
service-connected disabilities was clearly and unmistakably 
erroneous.

In short, as the veteran was not rated by VA as totally disabled 
for a continuous period of at least 10 years immediately preceding 
his death, or for five years following discharge from service, see 
38 U.S.C.A. § 1318(b), there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) [in a case where the law and not the evidence is 
dispositive, a claim must be denied because of the absence of 
legal merit or the lack of entitlement under the law].


ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 
1318 is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



